El Juez Presidente Señor Andréu García
emitió la opinión del Tribunal.
Nos toca decidir si, a la luz de los hechos del presente caso, actuó correctamente el Superintendente de la Policía de Puerto Rico al denegar a un ciudadano, que fue convicto por dos (2) delitos de tentativa de asesinato, una licencia para tener y poseer un arma de fuego,(1) a pesar de éste haber obtenido judicialmente la eliminación de dichas con-vicciones de su historial penal al amparo del procedimiento provisto por la Ley Núm. 108 de 21 de junio de 1968, según enmendada, 34 L.P.R.A. sec. 1731 et seq.
*792I
Los hechos que motivan el presente análisis son los si-guientes:
El demandante recurrido presentó al Superintendente de la Policía una solicitud de licencia para tener y poseer un arma de fuego por su condición de jefe de familia.(2)
A pesar de que los vecinos del señor Rivera Pagán lo recomendaron favorablemente durante el proceso de inves-tigación al que fuera sometida su solicitud, ésta fue dene-gada por el Superintendente. La denegación se funda-mentó en el examen de los antecedentes penales del señor Rivera Pagán. Dicho examen reflejó que el señor Rivera Pagán había sido convicto veinticinco (25) años antes por dos (2) delitos de “ataque para cometer asesinato”(3) y violación a los Arts. 4, 6 y 8 de la Ley de Armas de Puerto Rico, 25 L.P.R.A. secs. 414, 416 y 418. Con anterioridad a la fecha de presentación de la mencionada solicitud, el re-currido obtuvo de la Sala de Manatí del Tribunal de Dis-trito la eliminación de tales convicciones de su historial de antecedentes penales mediante el procedimiento instado conforme a la Ley Núm. 108 antes citada.
Al ser denegada por el Superintendente la licencia soli-citada, el recurrido presentó una demanda en contra de aquél a tenor con lo provisto por el Art. 19(d) de la Ley de Armas de Puerto Rico, 25 L.P.R.A. sec. 429(d). Aplicando el razonamiento de que la eliminación de las convicciones antes mencionadas del expediente del recurrido “lo habilitan y cualifican para ser acreedor a una licencia de tener y *793poseer un arma de fuego siempre que cumpla con los otros requisitos exigidos por la ley y el reglamento aplicable” (Exhibit I, pág. 3), el tribunal de instancia declaró con lu-gar dicha demanda y ordenó al Superintendente otorgar al recurrido la licencia solicitada por éste. No conforme con la resolución del tribunal de instancia, el Superintendente, a través del Procurador General, recurre mediante la peti-ción de certiorari que decidimos expedir y ahora resolvemos.
I — I I — I
 La Ley de Armas de Puerto Rico faculta al Supe-rintendente de la Policía de Puerto Rico a expedir una li-cencia para tener y poseer armas de fuego a aquellos que la soliciten y que cumplan con los requisitos que la ley dispone. El Art. 15 de la Ley de Armas de Puerto Rico, 25 L.P.R.A. sec. 425, dispone en su parte pertinente lo si-guiente:
El Superintendente de la Policía de Puerto Rico, al presen-társele solicitud para ello por cualquier jefe de familia, comer-ciante o agricultor, y siempre que se cumplan los requisitos que más adelante se disponen, podrá expedir a tal solicitante una licencia para tener y poseer una pistola o revólver y autorizán-dole, si jefe de familia, a tener y poseer tal arma en su residen-cia o, si comerciante, a tener y poseer un arma en su sitio de negocios o, si agricultor, un arma en su finca rústica. (Énfasis suplido.)
De ahí que para que una persona pueda tener y poseer legalmente un arma de fuego, debe cumplir con todos los requisitos dispuestos por la Ley de Armas de Puerto Rico y someterse a una evaluación por el Superintendente de la Policía. El Superintendente podrá expedir dicha licencia en el uso de su sana discreción siempre y cuando el solici-tante reúna los requisitos mencionados en la ley.
La Ley de Armas de Puerto Rico, en su Art. 17 (25 L.P.R.A. see. 427), dispone la limitación siguiente:
*794El Superintendente de la Policía de Puerto Rico no expedirá licencia para tener y poseer un arma de fuego a persona alguna que haya sido convicta, en o fuera de Puerto Rico, de cualquiera de los siguientes delitos o de tentativa(4) para cometer los mis-mos: asesinato en cualquier grado, homicidio, secuestro, viola-ción, mutilación, tentativa de cualquier delito grave, agresión agravada, cuando este delito se haya realizado con un arma cortante, punzante o de fuego, robo, escalamiento, apropiación ilegal, apropiación ilegal agravada, incendio, incendio agra-vado, incesto, o infracción a la Ley Núm. 53 de 10 de junio de 1948, según ha sido enmendada o infracción a las secs. 1247 a 1257 del Título 33, o infracción a la see. 4521 del Título 33, ni a ninguna persona que sea un desequilibrado mental, un ebrio habitual o que sea adicto al uso de narcóticos o drogas, ni a ninguna persona que haya sido convicta por violación a las dis-posiciones de este Capítulo. (Enfasis suplido:)
De la lectura de dicha disposición de ley se desprende con claridad que una persona convicta de tentativa de asesinato o de infringir la propia Ley de Armas de Puerto Rico no podrá gozar del privilegio de obtener una licencia para tener y poseer un arma de fuego.
Por otro lado, la Ley sobre Eliminación de Convicciones de Delitos Menos Graves del Récord Penal, Ley Núm. 108, supra, dispone, en lo pertinente:
Toda persona que haya sido convicta de delito menos grave o delito grave que no fuere asesinato, homicidio voluntario, robo, incesto, extorsión, violación, sodomía, actos lascivos o impúdi-cos, secuestro, robo de menores, escalamiento agravado, incen-dio agravado, venta y/o distribución de sustancias controladas, sabotaje de servicios públicos esenciales, la posesión, uso o venta de armas automáticas, cualquier violación a las sees. 561 et seq. del Título 25 que constituya delito grave y cualquier delito grave que surja como consecuencia de la posesión o uso ilegal de explosivos o detonadores, artefactos o mecanismos *795prohibidos por dichas acciones, podrá solicitar y obtener del Tribunal de Distrito de Puerto Rico una. orden para que dichas convicciones sean eliminadas de su récord penal, siempre que en el caso concurran las siguientes circunstancias:
(a) Que los delitos por los cuales fue convicto no impliquen depravación moral.
(b) Que hayan transcurrido cinco (5) años desde la última convicción, en los casos de delitos menos graves, y quince (15) años desde la última convicción en los casos de delitos graves, y durante ese tiempo no haya cometido delito alguno. (Énfasis suplido.) 34 L.P.R.A. see. 1731.
Vemos, pues, que por un lado, el Art. 17 de la Ley de Armas de Puerto Rico, supra, prohíbe la concesión de una licencia para tener y poseer un arma de fuego si el solicitante ha sido convicto de tentativa de cualquiera de los delitos que la ley enumera, entre ellos el asesinato. Por otro lado, la Ley Núm. 108, supra, permite la eliminación de cualquier convicción que no haya sido por los delitos enumerados en ella. Como puede verse, no aparece incluida en dicha enumeración la tentativa de cometer tales delitos. No obstante, desde la adopción del estatuto original de 1968, éste ha excluido de su ámbito reparador aquellos delitos que implican depravación moral. Así, el mencionado estatuto se limitaba únicamente a la eliminación de las convicciones por delitos menos grave que “no impliquen depravación moral”.(5)
Posteriormente, mediante la Ley Núm. 44 de 1ro de junio de 1983 (34 L.P.R.A. secs. 1731(b), 1732 y 1733) se en-mendó el referido estatuto para hacerlo extensivo a aque-*796lias convicciones por delitos graves que no fueran de los que se enumeran en la ley. Sin embargo, se mantuvo el requisito contenido en el inciso (a) de dicho estatuto al efecto de “[q]ue los delitos por los cuales fue convicto [el peticionario] no impliquen depravación moral”. 34 L.P.R.A. sec. 1731(a). Por lo tanto, del texto de la ley surge clara-mente que no procede eliminar del historial penal de un ciudadano la convicción de éste por delitos que implican depravación moral. En Pueblo v. Ortiz Martínez, 123 D.P.R. 820, 830 (1989), establecimos claramente que, bajo la Ley Núm. 108, supra, “[a]parte del requisito del trans-curso de tiempo y la demostración de buena reputación, las convicciones objeto de la solicitud no pueden haber impli-cado depravación moral”. (Enfasis en el original.)
Ahora bien, ¿es la tentativa de asesinato un delito que implica depravación moral? Veamos.
III
El término “depravación moral” es difícil de definir con precisión en sentido estrictamente jurídico. Ello se debe a que el término conlleva juicios morales o éticos. El término no está definido en las leyes que nos ocupan en el caso de autos ni en otras leyes en las que también se utiliza dicha expresión.(6) Ello no obstante, en Morales Merced v. Tribunal Superior, 93 D.P.R. 423, 430 (1966), dijimos lo siguiente en torno a la depravación moral:
En general la consideramos como un estado o condición del *797individuo, compuesto por una deficiencia inherente de su sen-tido de la moral y la rectitud; en que la persona ha dejado de preocuparse por el respeto y la seguridad de la vida humana y todo lo que hace es esencialmente malo, doloso, fraudulento, inmoral, vil en su naturaleza y dañino en sus consecuencias.
El Diccionario de la Lengua Española, en su decimaoctava edición, nos dice que la voz “Depravar”, significa viciar, adulte-rar, corromper, y que “Depravadamente”, significa malvada-mente, con malicia suma.
El Diccionario Terminológico de Ciencias Médicas, 8va. ed. Salvat, Barcelona, define Depravación así: “(de depravarse, viciar). Deterioración, cambio en peor sentido, perversión, espe-cialmente en las sensaciones.” (Énfasis suplido.)(7)
Por su parte, los tribunales federales y estatales de Es-tados Unidos han definido la depravación o torpeza moral {moral turpitude) así:
“An act of baseness, vileness, or depravity in the private and social duties which a man owes to his fellow men, or to society in general, contrary to the accepted and customary rule of right and duty between man and man.” United States v. Cornett, 484 F.2d 1365, 1368-1369 (6to Cir. 1973). Véanse: United States v. Reimer, 32 F. Supp. 797, 798 (S.D. N.Y. 1940); In re Hatch, 73 P.2d 885, 10 Cal.2d 147 (Cal. 1937).(8)
Al igual que en Puerto Rico, existen varios estatutos en Estados Unidos que utilizan el término “depravación” o “torpeza moral”. Entre ellos, se encuentra legislación que reglamenta la exclusión o deportación de inmigrantes ile-gales, el desaforo de abogados, la revocación de licencias de médicos y la impugnación de la credibilidad de testigos. 1 *798LaFave and Scott, Substantive Criminal Law Sec. 1.6, págs. 48-50 (1986). Nota, Crimes Involving Moral Turpitude, 43 Harv. L. Rev. 117 (1929).
El enfoque tradicional utilizado en Estados Uni-dos para hacer la determinación en cuanto a si mi delito implica depravación moral es el de la “naturaleza inherente” del delito en específico. Este enfoque acarrea la presunción implícita de que algunos delitos, como el asesinato, implican en su esencia depravación o torpeza moral. La presencia de la intención criminal como elemento esencial del delito es frecuentemente considerado como un factor indicativo de depravación moral.(9)
A modo de ejemplo, bajo la Ley Federal de Inmigración, Immigration and Nationality Act de 1952 (8 U.S.C. sec. 1251 et seq.), según enmendada, se ordena la deportación o exclusión de inmigrantes que hayan cometido algún delito que implique depravación o torpeza moral (crime involving moral turpitude). Al aprobar la ley, el Congreso de Estados Unidos “ ‘no entendió conveniente expresar qué significado le atribuía a la frase “crime involving moral turpitude’ ” .... El historial legislativo no deja dudas en cuanto a que el Congreso dejó el término ‘crime involving moral turpitude’ *799a futura interpretación administrativa y judicial”.(10) Cabral v. I.N.S., 15 F.3d 193, 195 (1er Cir. 1994), resuelto el 31 de enero de 1994. En Jordan v. De George, 341 U.S. 223 (1951), el Tribunal Supremo de Estados Unidos sostuvo la constitucionalidad del uso de la frase crime involving moral turpitude en la Ley de Inmigración de 1917, legislación precursora de la vigente ley de inmigración federal. “The term ‘moral turpitude’ has deep roots in the law.” Jordan v. De George, supra, pág. 227.
Los tribunales en Estados Unidos han resuelto que en-tre los delitos que implican depravación moral se encuen-tran tanto el asesinato como la tentativa de asesinato. “That an assault with intent to murder involves moral turpitude requires no comment.” Clark v. Orabona, 59 F.2d 187, 188 (1er Cir. 1932).(11)
Asimismo, se ha sostenido que la tentativa de cometer un delito que implica depravación o torpeza moral también constituye un delito de depravación moral. “An attempt involves specific intent to do the substantive crime ... and, if doing the latter discloses moral turpitude, so also does the attempt, for it is in the intent that moral turpitude inheres.” United States v. Day, 54 F.2d 336, 337 (2do Cir. 1931).
En Puerto Rico, conforme a nuestro Código Penal, comete el delito de asesinato aquel que le da muerte a un ser humano con malicia premeditada. Art. 82 del Código Penal, 33 L.P.R.A. sec. 4001. Pueblo v. Robles Gonzá-*800lez, 132 D.P.R. 554 (1993); Pueblo v. Colón Soto, 109 D.P.R. 545 (1980).(12) El asesinato es un delito que, por su defini-ción y naturaleza, conlleva un acto perverso, malintencio-nado y contrario a los valores éticos y morales de nuestra sociedad. Denota un estado o condición en el actor, com-puesto por una deficiencia inherente de su sentido de la moral y la rectitud, como resultado de lo cual éste ha de-jado de preocuparse por el respeto y la seguridad de la vida humana.
A su vez, conforme al Art. 26 de nuestro Código Penal, 33 L.P.R.A. sec. 3121, y al Art. 82 del Código Penal, supra, comete el delito de tentativa de asesinato aquel que “ ‘realiza acciones o incurre en omisiones inequívocamente dirigidas a’ causar la muerte, con malicia premeditada, de un ser humano”. Pueblo v. Bonilla Ortiz, 123 D.P.R. 434, 440 (1989). Véase Pueblo v. Montoya Montoya, 95 D.P.R. 703 (1968). En la tentativa de asesinato, la muerte no se consuma por circunstancias ajenas a la voluntad del actor.
En vista de que la intención y el objetivo del actor, así como la naturaleza o esencia de la acción u omisión son las mismas, tanto en el caso en que se intenta la comisión de un delito como en el caso en que se consuma totalmente *801ese delito —debiéndose la diferencia entre uno y otro caso a circunstancias ajenas a la voluntad del actor— es inescapable la conclusión de que la tentativa de cometer un delito que conlleva depravación moral constituye, a su vez, un delito que implica depravación moral.
Expuesto el trasfondo normativo aplicable, resolvemos que actuó acertadamente el Superintendente de la Policía de Puerto Rico al descartar la resolución dictada por la Sala de Manatí del Tribunal de Distrito de Puerto Rico,(13) mediante la cual se ordenó la eliminación del expediente penal del recurrido Luis Rivera Pagán (sus dos (2) convic-ciones por los delitos de tentativa de asesinato), cuando denegó la solicitud de éste para tener y poseer un arma de fuego por razón de la prohibición contenida en el Art. 17 de la Ley de Armas de Puerto Rico, supra.
Por los fundamentos expresados, se dictará sentencia que revoque la resolución dictada por el Tribunal Superior, Sala de Utuado, y que sostenga la denegación del señor Superintendente de la Policía de conceder al recurrido Luis Rivera Pagán una licencia para tener y poseer un arma de fuego.
El Juez Asociado Señor Negrón García concurrió con el resultado sin opinión escrita. El Juez Asociado Señor Re-bollo López emitió una opinión disidente.
— O —

 Véase Pueblo v. Del Río, 113 D.P.R. 684, 689 (1982), donde dijimos:
“Es sumamente importante que mantengamos presente el hecho de que en nuestra jurisdicción la posesión y/o portación de un arma de fuego no es un derecho y sí un privilegio; en otras palabras, es una ‘actividad’ controlada o restringida por el Estado. Sobre este punto no hay que abundar mucho; ello surge con meridiana cla-ridad de una simple lectura de las disposiciones de la Ley de Armas de Puerto Rico, Ley Núm. 17 de 19 de junio de 1951, según enmendada.” (Énfasis suprimido.)


 En esta solicitud hizo constar bajo juramento que nunca había sido convicto por ninguno de los delitos mencionados en el Art. 17 de la Ley de Armas de Puerto Rico, 25 L.P.R.A. see. 427. Anteriormente había suministrado otra declaración jurada ante notario público en la que hizo constar que nunca había sido convicto por delito alguno ni que hubiese tenido problema alguno con la ley.


 El Art. 26 del vigente Código Penal de Puerto Rico, 33 L.P.R.A. see. 3121, reunió en el término “tentativa” las disposiciones del código anterior referentes al “ataque para”, “delito frustrado” y “tentativa”. Por ello, en esta opinión nos referimos a “tentativa de asesinato” en lugar de “ataque para cometer asesinato”.


 El Art. 17 de la Ley Núm. 17 de 19 de enero de 1951, supra, fue enmendado por la Ley Núm. 69 de 27 de mayo de 1980. El proyecto del Senado que originó esta enmienda, P. del S. 1383 de 27 de mayo de 1980, eliminó del citado artículo la frase “ataque con intención de cometer asesinato u homicidio, acometimiento y agresión grave”. En su lugar la enmendó para que leyera “tentativa de cualquier delito grave, agresión agravada ...”. Dicha enmienda va dirigida a armonizar la denominación de los delitos enumerados con la denominación y tipificación que tienen en el Código Penal de 1974.


 El Art. 1 de dicho estatuto ■ — Ley Núm. 108 de 21 de junio de 1968— disponía del modo siguiente:
“Toda persona que haya sido convicta de delito menos grave podrá solicitar y obtener del Tribunal de Distrito de Puerto Rico una orden para que dichas convic-ciones sean eliminadas de su récord penal siempre que en el caso concurran las siguientes circunstancias:
“(a) Que los delitos por los cuales fue convicto no impliquen depravación moral.
“(b) Que hayan transcurrido diez (10) años desde la última convicción y durante ese tiempo no haya cometido delito alguno.
“(c) Que tenga buena reputación moral en la comunidad.” (Énfasis suplido.) 34 L.P.R.A. see. 1731 (ed. 1971).


 A modo de ejemplo, en Pueblo v. Ortiz Martínez, 123 D.P.R. 820, 830 esc. 3 (1989), señalamos que el término “depravación moral” se encuentra con ciertas va-riaciones “en la Constitución de Puerto Rico como causa de residencia, Art. Ill, Sec. 21, Const. E.L.A., L.P.R.A., Tomo 1; como conducta que crea vacante de un funciona-rio público, 3 L.P.R.A. see. 556; como motivo de desaforo de un abogado, 4 L.P.R.A. see. 735, y como razón de inhabilitar a un ciudadano para servir como jurado, Regla 96(d) de Procedimiento Criminal, 34 L.P.R.A. Ap. II. El Art. 40 de la Ley Núm. 432 de 15 de mayo de 1950 —derogada por la vigente Ley de la Judicatura del Estado Libre Asociado de Puerto Rico— proveía como motivo de destitución de un juez el incurrir en ‘cualquier delito que implique depravación moral ...’. 1950 Leyes de Puerto Rico 1147.”


 Véanse, también: In re Ríos Ruiz, 129 D.P.R. 666 (1991); In re Torres López, 119 D.P.R. 55 (1987); In re Ortiz Gilot, 117 D.P.R. 167 (1986); In re Boscio Monitor, 116 D.P.R. 692 (1985); In re Rivera Cintrón, 114 D.P.R. 481 (1983), y el voto concu-rrente y explicativo del Juez Asociado Señor Negrón García en Tribunal Examinador de Médicos v. Flores, 129 D.P.R. 687 (1991). En ocasiones, en lugar del término “depravación moral”, se usan los vocablos “torpeza moral” o “deformación moral”.


 Dicha definición también aparece en H.C. Black, Black’s Law Dictionary, 6ta ed., Minnesota, Ed. West Publishing Co., 1990. Se ha definido también la deprava-ción o torpeza moral como “[a]ny conduct which is contrary to principles of honesty, justice, or good morals. The term is normally applied to a type of conduct which is due particular opprobium. Commission of a crime which involves moral turpitude is generally considered more serious than other crimes.” K.R. Redden y E.L. Veron, Modern Legal Glossary, Virginia, The Michie Co., 1980, pág.-348.


 En ocasiones, los tribunales consideran también si el delito es de los llama-dos malum, in se o malum prohibitum. Son malum in se las actuaciones consideradas como ilegales por su propia naturaleza. Atenían contra la moral por su esencia misma, irrespectivamente de que sean punibles bajo el derecho positivo. A su vez, son malum prohibitum aquellas actuaciones que se consideran ilegales por el hecho de que son prohibidas por el Estado y no porque sean inherentemente inmorales. La regla general es que los delitos que implican depravación moral pertenecen a la categoría de los delitos malum in se. Sobre el origen y desarrollo de los términos malum in se y malum prohibitum, véanse: R.M. Perkins y R.N. Boyce, Criminal Law, Nueva York, Ed. Foundation Press, 1982, págs. 880-896; R. Moreland, The Law of Homicide, Ind., Ed. Bobbs-Merrill Company, 1952, pág. 187; W. Holdsworth, A History of English Law, London, Ed. Methuen & Co. Ltd. Sweet and Maxwell, 1937, Vol. VI, págs. 218-219; W. Blackstone, Commentaries on the Laws of England, Oxford, Clarendon Press, 1966, pág. 57. Se cree que la distinción tuvo su génesis en el antiguo derecho canónico bajo el cual un cura que cometiese un acto malum in se era expulsado de la orden religiosa, mas no así uno que incurriese en un acto malum prohibitum.


 Ya desde el 1891 existía en Estados Unidos una legislación federal que ordenaba la exclusión de “persons who have been convicted of a felony or other infamous crime or misdemeanor involving moral turpitude Ley de 3 de marzo de 1891, 26 Stat. 1084.


 Véanse, además: Cabral v. I.N.S., 15 F.3d 193 (1er Cir. 1994); United States v. Cornett, 484 F.2d 1365 (6to Cir. 1973); United States v. Holton, 227 F.2d 886 (7mo Cir. 1956); United States v. Sahli, 216 F.2d 33 (7mo Cir. 1954); Del Guercio v. Gabot, 161 F.2d 559 (9no Cir. 1947); Nagle v. Lim Foon, 48 F.2d 51 (9no Cir. 1931); Pillisz v. Smith, 46 F.2d 769 (7mo Cir. 1931); Tillinghast v. Edmead, 31 F.2d 81 (1er Cir. 1929); United States v. Smith, 17 F.2d 534 (2do Cir. 1927); Howes v. Tozer, 3 F.2d 849 (1er Cir. 1925).


 El Art. 7(19) de nuestro Código Penal define el vocablo “malicia” de la si-guiente forma: “Malicia o maliciosamente. — Denotan la comisión de un acto dañoso, intencionalmente, sin justa causa o excusa y la consciente naturaleza del mismo.” 33 L.P.R.A. see. 3022(19). A su vez, el Art. 15 explica que: “El delito es intencional: (a) Cuando el resultado ha sido previsto y querido por la persona como consecuencia de su acción u omisión; o (b) Cuando el resultado sin ser querido ha sido previsto o pudo ser previsto por la persona como consecuencia natural o probable de su acción u omisión.” 33 L.P.R.A. see. 3062. En cuanto a la “malicia premeditada”, hemos dicho que tal concepto “implica la ausencia de justa causa o excusa al ocasionar la muerte e implica además la existencia de la intención de ocasionar la muerte de un semejante. Esa intención se puede manifestar a través de uno de los siguientes elementos, cualquiera de los cuales es suficiente para determinar la existencia de malicia premeditada, a saber, (a) la intención específica de matar, considerada como equivalente al deseo y propósito directo, explícito y definido de matar, o sea, preci-samente formulado con el objetivo directo de matar ... o, (í>) la intención de realizar un acto o de producir un grave daño corporal cuya consecuencia probable sea la muerte de una persona. ... Este criterio se refiere a la peligrosidad envuelta en la actuación de un acusado, en el sentido de creación de un riesgo sustancial de muerte”. (Citas y escolio omitidos.) Pueblo v. Méndez, 74 D.P.R. 913, 921-922 (1953).


 Dictada el 14 de febrero de 1986 en el Caso Núm. 86-228.